EXHIBIT 10.4

 

LOCK-UP AGREEMENT

 

February 23, 2017

 

Stony Hill Corp.

2355 Westwood Blvd., Suite 349

Los Angeles, California 90064

 

Ladies and Gentlemen:

 

As a holder (a “Holder”) of common stock, par value $0.001 per share (the
“Common Stock”) of Stony Hill Corp., a Nevada corporation (the “Company”),
issued pursuant to the terms of the Asset Purchase Agreement, dated as of
February 23, 2017 (the “Purchase Agreement”), for good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
undersigned agrees that the undersigned will not offer, sell, contract to sell,
grant an option to purchase, or otherwise dispose of any shares of Common Stock
until February 23, 2018. Subject to the terms and conditions hereof, the
undersigned authorizes the Company to cause its transfer agent to decline to
transfer and/or to note stop transfer restrictions on the transfer books and
records of the Company with respect to any shares of Common Stock and any
securities convertible into, exercisable, or exchangeable for Common Stock for
which the undersigned is the record holder and, in the case of any such share or
securities for which the undersigned is the beneficial but not the record
holder, agrees to cause the record holder to cause the transfer agent to decline
to transfer and/or to note stop transfer restrictions on such books and records
with respect to such shares or securities.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into the agreements set forth herein, and that,
upon request, the undersigned will execute any additional documents necessary in
connection with enforcement hereof.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to its conflicts of laws
principles.

 



 

1


   



 

This Lock-Up Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
This Lock-Up Agreement may be executed by facsimile signatures.

 



 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

MCig, Inc.

 

 

 

 

     

 

 

By: /s/ Paul Rosenberg

 

 

 

Name:

Paul Rosenberg  

 

 

 

Title: President  

 

 

 

     

Accepted, Acknowledged

and Agreed to by:

 

 

 

 

 

 

 

 

 

 

Stony Hill Corp.

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Brady

 

 

 

 

Name:

John Brady

 

 

 

 

Title:

Secretary

 

 

 

 



 

 



2



 